DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments regarding the rejections of claims 1, 7, and 13 under 35 U.S.C. 101, see Remarks filed 12/16/2021 pg. 7, have been fully considered but they are not persuasive. Applicant argues, “In the claimed invention (all independent claims) as amended, methods and systems correct any incorrect LAT values that were generated in producing the original map. The corrected map is then displayed for a user to correct LAT points. As these claims now clearly set forth patentable subject matter with practical application, reconsideration and withdrawal of the rejection is respectfully requested.” The Examiner respectfully disagrees.
The Examiner submits that the added limitations of automatically correcting mapping values and then displaying the correct map for a user to further correct do not appear to direct the claimed invention away from being an abstract idea without significantly more. The argued limitations still consist of a mental process because the process above could still practically be performed via the human mind, using a pen and paper (Step 2A, prong 1). Furthermore, there is no evidence provided by Applicant that these limitations integrate the abstract idea into a practical application and result in an improvement in the functioning of a computer, technology, or technical field, or in effecting a particular treatment or prophylaxis for a disease or medical condition. The prior art clearly discloses such limitations, and thus an improvement upon the art is not evident (see rejections below), and there is no treatment or prophylaxis present in the independent claims (Step 2A, prong 2). Finally, there is no evidence provided by Applicant that these limitations amount to significantly more than a mental process, at least based on the above analysis (Step 2B).
Seeing that Applicant does not set forth why the argued limitations amount to significantly more than a mental process beyond simply making this assertion, as well as the reasons above, these arguments are not persuasive.
Applicant’s arguments, see Remarks pg. 8, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive in view of the amendment to the claims which recites “automatically correcting any mapping points in selected regions, wherein the updated electroanatomical map, presented on the display, enables user correction of mapping points”.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Erdemir et al. (US 2016/0324485). See rejection below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method, an apparatus, and a computer software product, respectively, and thus pass Step 1 of the subject matter eligibility test. 
Moving on to Step 2A, prong 1, the test is to determine if the claims recite a judicial exception. In this case, the claims as a whole are directed In this case, the claims as a whole are directed towards an abstract idea in the form of a mental process; the claims recite receiving signals from electrodes on an intracardiac catheter, processing the signals to determine local activation times (LATs), generating and rendering to a display an electroanatomical map comprising mapping points shows earliest LAT at each location on the map, as well as identifying a second LAT, later than the earliest LAT in the cardiac cycle, and also rendering and displaying this second LAT on the map to automatically correct any mapping points in selected regions, wherein the updated electroanatomical map, presented on the , Electric Power Group, LLC v. Alstom,S.A.”; pg. 9, para 1). In this case, these steps could be performed in the mind of a physician in the process of calculating LATs, mapping these LATs to their respective locations in the heart, and correcting these values, for example by using pen and paper.
Moving on to step 2A, prong 2, the test is to identify if any additional elements are recited and determine if these additional elements integrate the judicial exception into a practical application. Claim 1 recites performing the method using a computer, claim 7 recites a display and a processor configured to perform the method of claim 1, and claim 13 recites a computer software product comprising the instructions for performing the method of claim 1, which is commonly understood as merely using a computer as a tool to perform the abstract idea; thus these elements generally link the judicial exception to a particular technological environment (October 2019 Update, pg. 8, under heading ii., second paragraph: “By way of example, examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3)is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process”; see also MPEP 2106.05(h)). 
In order for the claims to integrate these elements into a practical application, these elements should result in an improvement in the functioning of a computer, technology, or technical field (October 2019 Update, pg. 12, heading B), using the judicial exception to effect a particular treatment or 
Moving on to step 2B, the test is to determine if the individual elements, taken individually and in combination, result in the claim amounting to significantly more than the judicial exception. Since it has been determined in step 2A, prong two that the additional elements of claims 1, 7, and 13 generally link the judicial exception to a particular technological environment, it follows that these elements do not amount to more than the judicial exception alone or in combination. As such, it has been determined that these claims do not comprise eligible subject matter. The dependent claims do not introduce subject matter which amount to more than the judicial exception alone or in combination, and thus also do not comprise eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Markovitz (US 2020/0085329) in view of Erdemir et al. (US 2016/0324485) (hereinafter Erdemir).
Regarding claims 1, 7, and 13, Markovitz discloses a method, apparatus, and computer software product	 for electroanatomical map re-annotation, comprising: a display (Fig. 1, display 23); a processor (processor 28), and a computer software product comprising a non-transitory computer readable medium, in which program instructions are stored, which instructions, when read by a computer (computer system 20), cause the computer/processor to perform the method (Para. 47, last sentence: “the term ‘signal processor’ is used herein to describe both hardware- and software-based implementations of the teachings herein”) comprising: receiving in the computer, from an intracardiac catheter having a distal end comprising a plurality of electrodes positioned at respective locations within a heart of a subject (Fig. 2, catheter 35 within heart 10 with electrodes 56, 54, 52, 13, 17 at distal end of catheter and at respective locations), signals from the electrodes responsive to electrical activity in myocardial tissue with which the electrodes are in contact (Para. 29 discusses collecting ECG information; Para. 45 discusses measuring electrophysiology data using the catheter electrodes); processing the signals by the computer so as to identify, for each given location contacted by the electrodes, at least one corresponding local activation time (LAT) in a cycle of the heart (Fig. 3, receive LAT map 302; Fig. 4 depicts LATs for each given location in the heart); identifying by the computer, for each of the locations, an earliest LAT in the cycle (Fig. 4 depicts LATs for each location as a grayscale gradient map, wherein earliest LAT for a location would be represented by lighter shaded areas as supporting by scales 402,404); generating and rendering to a display an electroanatomical map nd to last sentence: “the LAT sub-ranges collectively constitute less than the entire LAT range”, i.e., the LAT sub-ranges collectively are a subset of the entire LAT range); identifying, by the computer, a time range containing the earliest LAT of a majority of the mapping points in the subset (Para. 60: “a second mapping sub-convention [e.g., grayscale range] 404 to depict the remaining 95% of LATs
Markovitz does not disclose that the updated electroanatomical map, presented on the display, enables user correction of mapping points.
 Erdemir, however, teaches real-time electrophysiological mapping (Abstract) and that, “The ordinarily skilled artisan will be familiar with various techniques that can be used to generate a graphical representation of electrophysiology data on a surface model (that is, an electrophysiology map)… various settings associated with the generation of an electrophysiology map from one or more electrophysiology data points, including reference electrograms or artificial trigger, roving electrograms, map type, detection method and settings, color high, color low, interpolation distance, interior projection, exterior projection, and the like. The electrophysiology maps described herein can also be updated as the user adjusts these settings. That is, the electrophysiology maps described herein can be refreshed in real time not only to reflect the most currently-received electrophysiology data, but also to reflect the most current user-defined display settings,” see para. 65.
Erdemir suggests that a real-time refreshing electrophysiological map can enable a user to adjust various settings associated with the generation of one or more electrophysiology data points of the map, as shown above. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Markovitz such that the updated electroanatomical map, presented on the display, enables user correction of mapping points by enabling a user to adjust various settings pertaining to generation of the map. Making this modification would be useful for providing a map which can be refreshed in real time not only to reflect the most currently-received electrophysiology data, but also to reflect the most current user-defined display settings, as suggested by Erdemir.
Regarding claims 3 and 9, Markovitz discloses that the signals comprise electrocardiogram signals (Para. 3, 29; Fig. 1, EKG with lead 6).
Regarding claims 5 and 11, Markovitz discloses that the respective second LAT is within the identified time range (Fig. 4, wherein identified time range is scale 404, second LAT values defined by darker shaded areas of map while earliest LAT values defined by lighter shaded areas).
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Markovitz in view of Erdemir, further in view of Williams et al. (US 2016/0183877) (hereinafter Williams).
Regarding claims 2 and 8, Markovitz in view of Erdemir does not disclose that the intracardiac catheter comprises a multi-spline catheter having at least one of the electrodes on each of the splines. Williams, however, teaches a basket catheter with improved spine flexibility (Abstract) which comprises a multi-spline catheter having at least one electrode on each of the splines (Fig. 1, catheter 10 with basket-shaped electrode assembly 18 comprising individual splines 28; Fig. 2, ring electrodes 240 on each spline). Williams also teaches that it is desirable that a basket catheter have spines that are sufficiently pliable and flexible to minimize the risk of injury and damage to the atrial wall, yet provide sufficient stiffness for dependable tissue contact and electrode spacing (Para. 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Markovitz in view of Erdemir’s intracardiac catheter to comprise a multi-spline catheter having at least one of the electrodes on each of the splines by substituting Markovitz’ catheter with Williams’ taught catheter. Making this modification would be useful for providing a catheter which is sufficiently pliable and flexible to minimize risk of injury and damage to the heart wall, yet also provides sufficient stiffness for dependable tissue contact and electrode spacing, as taught by Williams.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Markovitz in view of Erdemir, further in view of Healey et al. (US 2006/0276716) (hereinafter Healey).
Regarding claims 4 and 10, Markovitz in view of Erdemir does not disclose that identifying the time range containing the earliest LAT of the majority of the mapping points in the subset comprises applying a majority voting algorithm to the LATs in the subset. Healey, however, teaches that a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Markovitz in view of Erdemir such that that identifying the time range containing the earliest LAT of the majority of the mapping points in the subset comprises applying a majority voting algorithm to the LATs in the subset. Making this modification would be useful for eliminating spurious errors, as taught by Healey.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Markovitz in view of Erdemir, further in view of Kolberg et al. (US 2019/0035497) (hereinafter Kolberg).
Regarding claims 6 and 12, Markovitz in view of Erdemir does not disclose the step of updating and rendering the electroanatomical map is performed upon receiving an authorization signal. Kolberg, however, teaches an operation system which is configured to only load authorized updates, thus preventing unauthorized changes to data and instructions (Para. 37, 2nd col., ll. 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Markovitz in view of Erdemir such that the step of updating and rendering the electroanatomical map is performed upon receiving an authorization signal. Making this modification would be useful for ensuring that only authorized updates are loaded, thus preventing unauthorized changes to data, as suggested by Kolberg.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Severino (US 9662033) discloses a system and method for visualizing electrophysiological data (Abstract) using LAT maps (Fig. 5-8, 13)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792